ORDER

PER CURIAM.
Petitioner, a prison inmate, appeals from the judgment entered by the trial court dismissing, for failure to state a claim, his petition for declaratory judgment concerning his conditional release date. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).